RENDERED: DECEMBER 4, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-1600-MR


SAMANTHA E. MAYSE                                                    APPELLANT



                APPEAL FROM KENTON CIRCUIT COURT
v.            HONORABLE GREGORY M. BARTLETT, JUDGE
                     ACTION NO. 09-CR-00188-004



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                               OPINION
                AFFIRMING IN PART, REVERSING IN PART,
                          AND REMANDING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Samantha Mayse appeals from an order of the Kenton

Circuit Court which denied her Kentucky Rules of Criminal Procedure (RCr) 11.42

motion in which she raised issues of ineffective assistance of trial counsel. The

trial court denied her motion without holding a hearing. We believe the trial court
erred in not holding a hearing as to some issues raised by Appellant; therefore, we

affirm in part, reverse in part, and remand.

                    FACTS AND PROCEDURAL HISTORY

             This case has been before the Kentucky Supreme Court on direct

appeal and we will utilize that Court’s recitation of the facts.

                    In January of 2009, Appellant, Samantha Mayse,
             used a single’s telephone chat line to lure Shawn Davis to
             a residence under the guise of a sexual encounter. What
             unfolded, however, was far from an erotic rendezvous.
             Mayse, along with Mary Hartbarger and Marion
             “Timmy” Parker, intended to rob Davis. The illicit
             scheme came to fruition when Davis arrived at the
             apartment and Mayse and her confederates attacked
             Davis in the upstairs bedroom. A fierce melee ensued.
             Fearing for his life and naked, Davis unsuccessfully
             attempted to jump out of a window to escape his
             aggressors. There was evidence that Mayse helped to
             restrain Davis and that she also struck him. Patrick
             Cooke then entered the scene and held Davis down while
             Parker beat him. Parker took a porcelain toilet tank lid
             that had been hidden in the closet and beat Davis in the
             head with such severity that the lid shattered. Offering
             no reprieve, Parker then bound Davis’s hands with cable
             and strangled him to death. Sometime during the assault,
             Parker removed twenty dollars from Davis’s wallet.

                    After wrapping Davis’s body in a plastic shower
             curtain, Cooke and Parker carried the body outside and
             placed it in a large trash can which they then positioned
             into the bed of the victim’s truck. Hartbarger held the
             hallway door open so that the children who were also
             living in the apartment would not witness the grizzly [sic]
             deed. Parker, Cooke, and Hartbarger then drove to an
             isolated location in a neighboring county. There,


                                          -2-
                underneath a bridge and surrounded by winter’s frigid
                embrace, Parker set fire to the victim’s body.

                       Mayse was charged with one count of complicity
                to murder[1] and one count of first-degree complicity to
                robbery.[2] A Kenton Circuit Court jury found Mayse
                guilty on both counts and recommended a sentence of life
                without the possibility of parole for a minimum of
                twenty-five years on the murder count and twenty years
                on the robbery count. The two sentences were
                recommended to run concurrently. On December 7,
                2011, Mayse was sentenced in accordance with the jury’s
                recommendation.

Mayse v. Commonwealth, 422 S.W.3d 223, 225 (Ky. 2013), as modified on denial

of reh’g (Mar. 20, 2014). Mayse raised multiple issues in her direct appeal;

however, the Kentucky Supreme Court affirmed her conviction. We will note that

Appellant claims she was a reluctant participant in this scheme and did not take

part in restraining the victim.

                On March 16, 2017, Appellant filed the underlying RCr 11.42 motion

alleging multiple instances of ineffective assistance of counsel. On January 2,

2018, the Commonwealth filed its response. On October 1, 2019, the trial court

entered an order denying the motion without holding a hearing. The court held that

all of the issues raised by Appellant were strategic decisions made by her trial

counsel and that she suffered no prejudice. This appeal followed.


1
    Kentucky Revised Statutes (KRS) 502.020 (complicity) and KRS 507.020 (murder).
2
    KRS 515.020 (first-degree robbery).

                                              -3-
                                     ANALYSIS

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d
674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial
             to the defense in order to constitute ineffective assistance
             under the Constitution.
Id. at 691-92, 104 S.Ct. at 2066-67 (citations omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S.Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

                                          -4-
result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104

S.Ct. at 2068. Additionally, “a hearing is required only if there is an issue of fact

which cannot be determined on the face of the record.” Stanford v.

Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

                     Judicial scrutiny of counsel’s performance must be
             highly deferential. It is all too tempting for a defendant
             to second-guess counsel’s assistance after conviction or
             adverse sentence, and it is all too easy for a court,
             examining counsel’s defense after it has proved
             unsuccessful, to conclude that a particular act or omission
             of counsel was unreasonable. A fair assessment of
             attorney performance requires that every effort be made
             to eliminate the distorting effects of hindsight, to
             reconstruct the circumstances of counsel’s challenged
             conduct, and to evaluate the conduct from counsel’s
             perspective at the time. Because of the difficulties
             inherent in making the evaluation, a court must indulge a
             strong presumption that counsel’s conduct falls within
             the wide range of reasonable professional assistance; that
             is, the defendant must overcome the presumption that,
             under the circumstances, the challenged action “might be
             considered sound trial strategy.” There are countless
             ways to provide effective assistance in any given case.
             Even the best criminal defense attorneys would not
             defend a particular client in the same way.

Strickland, 466 U.S. at 689-90, 104 S.Ct. at 2065-66 (citations omitted).

“Appellant is not guaranteed errorless counsel or counsel that can be judged

ineffective only by hindsight, but rather counsel rendering reasonably effective




                                          -5-
assistance at the time of trial.” Parrish v. Commonwealth, 272 S.W.3d 161,

168 (Ky. 2008) (citations omitted).

                      Where the trial court does not hold an evidentiary
              hearing on an RCr 11.42 motion, appellate review is
              limited to “whether the motion on its face states grounds
              that are not conclusively refuted by the record and which,
              if true, would invalidate the conviction.” An evidentiary
              hearing is only required “if there is a material issue of
              fact that cannot be conclusively resolved, i.e.,
              conclusively proved or disproved, by an examination of
              the record.”

Haley v. Commonwealth, 586 S.W.3d 744, 750 (Ky. App. 2019) (citations

omitted).

              Appellant’s first argument on appeal is that her trial counsel was

ineffective when he threatened and coerced her not to testify at trial. Appellant

alleges that she wanted to testify at trial in order to explain to the jury her lack of

culpability in the death of the victim, that she was shocked at what was occurring,

and that she was scared for her own safety. Appellant alleges that once trial got

underway, her trial counsel, Harry Hellings, informed her that she could not testify.

Appellant also alleges that Mr. Hellings stated that if she attempted to testify, he

would quit and walk out of the courtroom. Appellant claims that this threat forced

her to give up her right to testify and that counsel was ineffective for not allowing

her to testify.




                                           -6-
             We agree in part with the trial court as to this issue. Whether or not a

defendant is to testify at trial can be a sound strategic decision that should not be

reversed under RCr 11.42. See Brown v. Commonwealth, 253 S.W.3d 490 (Ky.

2008). In this case, however, Appellant alleges she wanted to testify, but was

coerced into not testifying. If true, this would seem to be a substantial violation of

her rights. A defendant’s right to testify at trial is a personal and constitutional

right only to be knowingly and intelligently waived. Quarels v. Commonwealth,

142 S.W.3d 73, 78 (Ky. 2004). There is nothing in the record to dispute her

allegation; therefore, a hearing is required. The court needs to discover what

conversations, if any, were had about Appellant testifying at trial.

             Appellant’s second argument is that her trial counsel was ineffective

for not presenting evidence regarding statements made by Mr. Parker regarding his

guilt and Appellant’s lack of culpability. Mr. Parker was subpoenaed to testify at

trial; however, he invoked his Fifth Amendment right not to testify. Appellant

argues that trial counsel should have introduced into evidence his prior statements

to the police. She claims these statements would have shown how he was the

mastermind of the criminal situation and she had little culpability. She also claims

that had the jury heard Mr. Parker’s statements, it might have led to a conviction

for a lesser offense or the jury might not have recommended such a lengthy

sentence.


                                          -7-
             Again, there is no evidence in the record to refute Appellant’s

allegations. We do not know why trial counsel did not try and introduce Mr.

Parker’s prior statements into evidence. While there was ample evidence to

convict Appellant and his statements do not irrefutably exonerate her, his

statements could have theoretically helped her in the sentencing phase if it was

shown she was a reluctant participant. The trial court must have an evidentiary

hearing on this issue.

             Appellant’s third issue on appeal is that trial counsel failed to

introduce a letter from Mr. Parker into evidence. Prior to trial, Appellant provided

to her counsel a handwritten letter she received from Mr. Parker. Before giving

trial counsel the letter, she made a copy of the letter by hand. This copy was later

confiscated by corrections officers and turned over to the Commonwealth. At trial,

the Commonwealth introduced the copy of the letter into evidence. Appellant

claims the Commonwealth did this to show that Appellant was trying to

manufacture evidence in her favor. Trial counsel did not introduce into evidence

the original letter. Appellant argues this was an egregious error because it left the

jury with the impression that she was fabricating evidence.

             We do not believe this issue merits a hearing. The letter was read into

the record by a witness for the Commonwealth. Neither the witness nor the

Commonwealth made comments on the letter once it was read into the record and


                                          -8-
the witness was not questioned about it. In fact, after reviewing the trial recording,

this Court is unsure what the Commonwealth’s intention was in introducing the

letter. The Commonwealth indicated it was a letter intended for Mr. Parker from

Appellant, but it is not clear if the Commonwealth believed it was a letter from

Appellant to Mr. Parker or, as Appellant alleges, a fabricated statement she was

going to send to Mr. Parker for him to then write in his own hand. Seeing as the

Commonwealth did not bring to the jury’s attention that the prosecution believed

Appellant was trying to manufacture evidence, we do not believe trial counsel

erred when he failed to introduce into evidence the original letter.

             Appellant’s fourth argument on appeal is that trial counsel was

ineffective when he failed to investigate and question a juror about her knowing

Appellant and her mother. During voir dire, the potential jurors were asked if they

knew Appellant. No potential juror indicated that he or she did. One of the

prospective jurors who ended up on the jury, Kathy Bowling, once worked under

Appellant’s mother at a nursing home. Appellant alleges that during the trial,

Appellant’s mother informed trial counsel that she recognized Ms. Bowling, but

that trial counsel did not act on the information. Appellant also alleges that Ms.

Bowling most likely recognized her as well because Appellant was a frequent

visitor and volunteer at the nursing home.




                                         -9-
             During the second day of trial Ms. Bowling informed the court that

she recognized Appellant’s mother. Under questioning, Ms. Bowling informed the

court that it was Appellant’s mother, and not Appellant herself, that she

recognized. In addition, Ms. Bowling stated she had not seen or spoken to

Appellant’s mother in over ten years and that she would have no trouble remaining

impartial during the trial.

             A properly qualified juror must be impartial, which
             former United States Supreme Court Chief Justice
             Charles Evans Hughes described as comprising a “mental
             attitude of appropriate indifference . . . .” In order to
             determine if a juror has the appropriate degree of
             impartiality, “[t]he test is whether, after having heard all
             of the evidence, the prospective juror can conform his
             views to the requirements of the law and render a fair
             and impartial verdict.”

Paulley v. Commonwealth, 323 S.W.3d 715, 720-21 (Ky. 2010) (footnotes and

citations omitted). Here, Ms. Bowling was questioned about her relationship with

Appellant’s mother and indicated she would be an impartial juror. The

Commonwealth argues that Ms. Bowling taking the initiative to bring this to the

attention of the court indicates she took her jury duties seriously. We agree. Since

Ms. Bowling was questioned about her past relationship with Appellant’s mother,

it is clear that not seeking to have her removed from the jury was a strategic

decision by trial counsel that we will not disturb. In addition, because Ms.

Bowling indicated she would remain neutral, we can see no issue of prejudice.


                                        -10-
Seeing as this was a strategic decision by trial counsel and there was no prejudice

to Appellant, there is no need for a hearing on this issue.

             Appellant’s fifth argument on appeal is that trial counsel was

ineffective when he did not review the exhibits given to the jury during

deliberations. At the conclusion of the evidence, the trial court instructed counsel

to review the exhibits that were introduced at trial to be sure that only properly

admitted exhibits were sent with the jury during deliberations. Trial counsel did

not do this. Two exhibits which were not admitted into evidence ended up going

with the jury into deliberations. Appellant claims that allowing the jury to review

these improper exhibits constituted ineffective assistance of counsel. We disagree.

             This issue was litigated on direct appeal before the Kentucky Supreme

Court and we agree with the Court that these exhibits did not affect the jury’s

deliberations; therefore, there was no prejudice. We will quote from the Supreme

Court’s opinion to help explain our rationale.

                    Unfortunately, two proffered defense exhibits not
             properly admitted as jury exhibits were inadvertently
             placed with the evidence to be reviewed by the jury
             during deliberations. Specifically, proffered Defense
             Exhibit # 3 (Transcript of Parker’s Confession) and
             proffered Defense Exhibit # 4 (Parker’s Plea Agreement)
             were given to the jury, who then briefly reviewed and
             discussed Exhibit # 3 only. Realizing that Exhibit # 3
             and the information contained therein had not been
             presented at trial, the jurors requested instructions from
             the trial judge in order to determine whether they were to
             consider the exhibit. The judge assembled the jury and

                                         -11-
counsel in the courtroom, questioned the jury about the
extent to which they had viewed and discussed both
proffered exhibits, and then strongly admonished the jury
to disregard both.

…

      The record reflects that Defense Exhibit # 4
(Parker’s Plea Agreement) was never reviewed by the
jury. Further, the amount of time the jury had access to
the exhibits was brief. In fact, the record reflects that
only one juror actually reviewed Exhibit # 3.
Considering that the disputed exhibit totals 173 typed
pages, we believe the juror’s review was merely cursory.
There is no evidence that the improperly admitted
exhibits affected the jury’s deliberations.

       The trial court’s decision is further reinforced
because the exhibits inadvertently given to the jury were
defense exhibits. There is obvious irony in Mayse’s
argument now on appeal. Exhibit # 3 contained the very
information that Mayse was attempting to get to the jury
through the live testimony of Parker. When the trial
court made the right decision in allowing Parker to opt
out as a witness, Mayse submitted for us to consider all
the exculpatory matters in the confession to which Parker
would have testified. Mayse asserted to the trial court,
and even to this Court, on another issue all of the
exculpatory content of Parker’s confession by citing
numerous segments from the confession in support of an
accompanying argument. Mayse now argues that for the
jury to have seen this evidence, even though in a cursory
glance, is reversible error. Mayse cannot have it both
ways. Mayse argued at trial that proffered Defense
Exhibit # 3 contained exculpatory evidence that should
have been presented to the jury. On appeal, although the
duality of Parker’s entire confession may appear
problematic at first blush, it would be misleading and
contradictory not to acknowledge that Mayse actually


                          -12-
             wanted much of Parker’s confession to be heard by the
             jury.

Mayse, 422 S.W.3d at 229-30 (citation omitted).

             We adopt this reasoning as our own. One of the improper exhibits

was never examined by the jury and the other was only examined briefly. In

addition, the trial court strongly admonished the jury to disregard these two

exhibits. “The trial court’s admonition put this issue to rest. A jury is presumed to

follow an admonition to disregard evidence and the admonition thus cures any

error.” Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003) (citation

omitted). If there was no prejudice to Appellant’s case, then there can be no

ineffective assistance of counsel; therefore, this issue does not require a hearing.

             Appellant’s sixth and final argument on appeal is that trial counsel

was ineffective when he elicited inadmissible evidence from one of Appellant’s co-

defendants. This issue was also addressed by the Supreme Court and we will cite

from that opinion.

                     The Commonwealth called Patrick Cooke to testify
             in its case-in-chief. Cooke was indicted under the same
             charges as Mayse, along with an additional charge of
             tampering with evidence. He had previously entered into
             a plea agreement with the Commonwealth requiring him
             to testify truthfully at Mayse’s trial. Mayse raises no
             issue with the Commonwealth’s direct examination of
             Cooke because the Commonwealth never used the term
             “plea.” On cross-examination, however, Mayse’s
             attorney questioned Cooke about the “agreement” he had
             with the Commonwealth in which his penalty for murder

                                         -13-
             would be reduced to five years if he testified truthfully.
             On re-direct, the Commonwealth elicited Cooke’s
             clarification that his agreement with the Commonwealth
             also included a charge of first-degree robbery, for which
             he received an additional penalty of fifteen years. The
             Commonwealth’s Attorney specifically asked, “Was
             there another charge you pled guilty to?” Cooke replied
             in the affirmative.

Mayse, 422 S.W.3d at 227.

             Citing Parido v. Commonwealth, 547 S.W.2d 125 (Ky. 1977),

Appellant argues it was error for trial counsel to elicit the testimony regarding

Cooke’s plea agreement. As it pertains to this case, we disagree. Eliciting

testimony about another co-conspirator’s plea agreement is erroneous and

substantially prejudicial when it is used as evidence of guilt of the co-conspirator

now on trial. Id. at 126-27; Mayse, 422 S.W.3d at 226. Here, trial counsel was

asking Mr. Cooke about his plea agreement in order to impeach his credibility, and

this is proper. Mayse, 422 S.W.3d at 227. Furthermore, the trial court

“admonished the jury not to consider Cooke’s agreement with the Commonwealth

as to any charges against Mayse.” Id. Trial counsel made no error here and there

is no need for a hearing as to this issue.

                                   CONCLUSION

             Based on the foregoing, we affirm in part, reverse in part, and remand

for a hearing. On remand, the trial court should hold a hearing regarding

Appellant’s allegation of not being allowed to testify and Appellant’s argument

                                             -14-
that trial counsel should have introduced into evidence Mr. Parker’s statement to

the police.

              ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Michael L. Goodwin                       Daniel Cameron
Louisville, Kentucky                     Attorney General of Kentucky

                                         Jenny L. Sanders
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -15-